Patterson brought into Court a warrant issued by the clerk to the constable of the town of Warren, to return a traverse juror for this term. The constable had made his return in due form, except that he had omitted to insert the name of the juror. Upon Patterson’s suggesting that the constable had summoned him to attend as a juror, the Court ordered him to be sworn to make true answers, &c., and he testified to the fact; whereupon the Court directed the clerk to minute the affidavit on the warrant, and to place Patterson’s name on the panel.